Citation Nr: 1213033	
Decision Date: 04/10/12    Archive Date: 04/19/12

DOCKET NO.  06-27 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure.  

2.  Entitlement to an evaluation in excess of 50 percent for post-traumatic stress disorder (PTSD) with secondary depression.

3.  Entitlement to a total rating based in individual unemployability due to service connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Mark R. Lippman, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from September 1967 to December 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Portland, Oregon, regional office (RO) of the Department of Veterans Affairs (VA).  

The issue of entitlement to service connection for diabetes mellitus type II was among the issues previously before the Board in February 2010, when it was denied.  The Veteran appealed this denial to the United States Court of Appeals for Veterans Claims (Court).  In a November 2011 Memorandum decision, the Court set aside the February 2010 denial for service connection for diabetes mellitus type II and remanded the matter for a revised statement of the reasons or bases.  It has now been returned to the Board for action consistent with the November 2011 Court decision.  

The February 2010 Board decision also denied entitlement to service connection for the residuals of heat exhaustion.  The Veteran did not appeal this issue, and it was not included in the appellant's briefs to the Court.  However, the November 2011 Memorandum decision failed to note whether or not this issue was excluded when it stated that the February 2010 Board decision was set aside.  As the issue of service connection for heat exhaustion is not mentioned in the Court decision, the Board will assume that the portion of the February 2010 Board decision that denied entitlement to service connection for the residuals of heat exhaustion is not disturbed by the November 2011 Memorandum decision.  

In addition, the February 2010 Board decision also remanded the claim for TDIU in order to issue the Veteran a statement of the case for that matter.  See Manlincon v. West, 12 Vet. App. 238 (1999).  The Veteran was provided a statement of the case for the claim for TDIU as well as for a claim for an evaluation in excess of 50 percent for PTSD in October 2010.  He submitted a substantive appeal for these issues in December 2010, which was within 60 days of the issuance of the statement of the case.  These issues are now included among those on appeal to the Board.  See 38 C.F.R. § 20.200.  

The Veteran appeared at a hearing at the RO before the undersigned Veterans Law Judge and offered testimony regarding the issue of entitlement to service connection for diabetes mellitus type II in June 2008.  A transcript of this hearing is in the claims folder.  His request for a hearing in the other two issues on appeal will be addressed in the body of the remand.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he is entitled to service connection for diabetes mellitus type II.  He notes that he served aboard the U.S.S. Boyd, and that this ship was stationed in Vietnam waters from approximately March 1968 until August 1968.  He does not argue that he ever set foot ashore in Vietnam.  However, he contends that his ship entered bays, harbors, and river mouths, so that the ship was enclosed on all sides by Vietnamese land masses.  He argues that this should be considered an inland waterway for the purpose of entitlement to the presumption of having been exposed to herbicides.  

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116(f) (West 2002), 38 C.F.R. § 3.307(6)(iii) (2011).  The phrase "service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  See 38 U.S.C.A. § 1116(a)(3) (West 2002); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a) (2011).

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain listed diseases shall be service connected.  Those diseases include diabetes mellitus.  See 38 U.S.C.A. § 1116, 38 C.F.R. § 3.309(e) (2011). 

On May 8, 2008, the Federal Circuit issued its decision in Haas v. Peake, 525 F.3d 1168, 1187-1190(Fed. Cir. 2008), confirming VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) as requiring a service member's presence at some point on the landmass or inland waters of Vietnam in order to benefit from the regulation's presumption.  A Veteran who never went ashore from a ship on which he served in Vietnamese coastal waters was not entitled to presumptive service connection due to alleged herbicide exposure.  Haas, 525 F.3d at 1193-1194.  

The February 2010 Board decision determined that the evidence did not show that the Veteran ever set foot ashore in Vietnam or that the U.S.S. Boyd entered the inland waterways.  In making this determination, the Board relied on a dictionary definition of a "bay" to exclude it as an inland waterway.  As the Veteran did not have the qualifying service, he was not entitled to the presumption that he was exposed to herbicides, and therefore his claim for service connection for diabetes mellitus type II was denied. 

The Court, in its November 2011 decision, found that the reasons and bases provided by the Board were insufficient in several regards.  Among these reasons was that while the Court accepted the definition utilized by the Board to exclude bays as an inland waterway, it noted that the Board had expanded this definition to include harbors without explanation.  The Court further noted that harbors can be located on rivers, so that if any of the harbors visited by the U.S.S. Boyd were located on rivers, then the ship could be deemed to have been on an inland waterway.  Secondly, and in a related matter, the Court noted that the Ship's Logs for the U.S.S. Boyd were on the claims folder.  The Court stated that the Board did not examine the positional coordinates that the Court believed were contained in the Ship's Logs in order to determine whether or not the U.S.S. Boyd had ever entered an inland waterway.  The Board was requested to do so on remand.  Finally, the Court noted that a VA issued list of ships deemed to have inland water service included deep water ships that had docked at piers in certain bays and harbors in Vietnam.  Considering that the evidence contained a lay statement that the U.S.S. Boyd docked for a few hours in April 1968 at a pier in Cam Rahn Bay, the Board was to differentiate why such docking would qualify other ships as having inland waterway service but not the U.S.S. Boyd.  

After a review of the claims folder, the Board notes that the Ship's Log for the U.S.S. Boyd does not include any positional coordinates.  The entries that the Court apparently believed to be positional coordinates are the directions that the ship was steaming and subsequent steering changes which, in the absence of the positional coordinates, are useless in determining the precise location of the ship at a given time.  In fact, although each log page has three pre-printed entries on which to record the positional coordinates for various times that given day, every single entry is blank.  

However, it has come to the attention of the Board that separate Positional Logs are sometimes kept by ships.  As there is no indication that an attempt has been made to determine if such a log exists for the U.S.S. Boyd for the relevant period, the Board will attempt to determine such and, if it exists, have it examined by those capable of determining if the positional coordinates ever place the ship on an inland waterway such as a river. 

Furthermore, while a review of the Ship's Logs already in the claims folder shows that they cover the period from May 1968 to July 1968, they do not include the months of March 1968, April 1968, or August 1968.  The month of April 1968 is particularly important, as this is when the lay statement says that the U.S.S. Boyd docked at Cam Rahn Bay.  The Board finds that an attempt to obtain these logs must be made, particularly as there is a second lay statement which specifically contradicts the first statement, in that it says that the U.S.S. Boyd entered Cam Rahn Bay in April 1968 but did not dock or drop anchor.  The Board notes that any docking would very likely have been noted in the log, so this would be the best evidence to determine whether or not any docking occurred.  

The Veteran also requested a hearing before the Board at the RO in his substantive appeal for the issues of entitlement to an increased evaluation for PTSD and entitlement to a TDIU.  A review of the electronic record notes that the Veteran has been notified that he is being scheduled for his hearing.  There is no indication in either the claims folder or the electronic record that this hearing has been completed or that the Veteran has withdrawn his request for a hearing.  Therefore, as appropriate action to schedule the hearing has already been accomplished, but as the Board cannot adjudicate these two issues until the hearing is complete, these issues will be held in abeyance until the Veteran has been afforded his requested hearing.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate sources to include but not limited to the National Archives and Records Administration and the Naval Historical Center.  Request that they determine whether or not there are any logs that contain the positional coordinates for the U.S.S. Boyd for the period from March 1968 to August 1968.  If so, obtain copies of these logs and place them in the claims folder.  Then, either have the agency examine them or send them to an appropriate source to examine in order to determine whether or not the positional coordinates ever place the U.S.S. Boyd on an inland waterway in Vietnam.  For the purposes of this request, an inland waterway is defined as a river, a canal, or a within a river delta area.  If the logs exist but are unable to be copied, have the officials at the agency where they are located examine the positional coordinates to determine if the U.S.S. Boyd entered one of the inland waterways listed above.  If, after exhausting all sources and contacts suggested by these sources, it is determined that no such logs exist or that they are unable to be obtained and examined, a formal finding to this effect should be made and placed in the claims folder. 

2.  Contact the appropriate sources to include but not limited to the National Archives and Records Administration and the Naval Historical Center.  Obtain copies of the Ship's Logs for the U.S.S. Boyd for March 1968, April 1968, and August 1968 and associate them with the claims folder.  After receiving these logs, determine whether or not the U.S.S. Boyd docked at Cam Rahn Bay in April 1968 or docked at any other location in Vietnam during these three months.  If, after exhausting all sources and contacts suggested by these sources, it is determined that no such logs exist or that they are unable to be obtained, a formal finding to this effect should be made and placed in the claims folder.

3.  Using any source deemed appropriate including those previously noted, obtain geographical information as to the nature and locations of Qui Nhon (Que" Nhan) Harbor and Nha Trang Harbor.  In particular, it should be noted whether or not either of these harbors are located within rivers.  Place this information in the claims folder.  

4.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran and representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


